Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by inventor: We-Han Lee (Lee et al) ; Title: Time Series Segmentation Through Automatic Feature Learning; Website: https://arxiv.org/pdf/1801.05394.pdf ; published date January 26, 2018.

As per claim 1:
As per claim 11:

Lee discloses:

A method, comprising:
A non-transitory storage medium having stored therein computer-executable instructions which, when executed by one or more hardware processors, perform operations comprising:
(Lee, Figs 1-8)
(Lee, Paragraphs 1-5)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

obtaining a multi-channel time series comprising I/O traces from a computational appliance;  
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

defining parameters based on the I/O traces, and generating an autoencoder deep neural network;  training the autoencoder deep neural network using the parameters;  
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

collecting and storing new I/O traces samples, wherein the I/O traces and/or the new I/O traces comprise multi-channel time series data;  
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

obtaining encoded features resulting from the autoencoder deep neural network using samples of the new I/O traces as input;  
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

computing an encoded features difference series using the encoded features of the new I/O traces samples;  detecting breakpoints in the encoded features difference series;  evaluating a utility of the breakpoints;  and 
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

performing an operational action involving the computational appliance based on the breakpoint utility evaluation.
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

As per claim 2:
As per claim 12:

Lee further discloses:

wherein the computational appliance comprises a storage array or hyperconverged infrastructure appliance, and wherein obtaining the I/O traces comprises collecting and storing data from one or more logging systems and/or monitoring systems. 
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

As per claim 3:
As per claim 13:
Lee further discloses:
wherein when an unexpected breakpoint is detected that leads to an undesired operational state of an underlying system, the operational action comprises repairing the system. 
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)
segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)


As per claim 4:
As per claim 14:

Lee further discloses:

wherein detecting breakpoints in the encoded features difference series comprises one-dimensional local maxima detection. 
(Lee, Fig. 2, Find Local Maximum as detected break points)

As per claim 5:
As per claim 15:
wherein the operations further comprise sing the multi-channel time series data to characterize an operational state of an underlying system. 
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

As per claim 6:
As per claim 16:
Lee further discloses:

using the identified breakpoints as a basis for implementing cache policy optimization. 
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

As per claim 7:
As per claim 17:
 Lee further discloses:
wherein the I/O traces and new I/O traces are in the same domain as a set of target data. 
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

As per claim 8:
As per claim 18:
Lee further discloses:
wherein defining parameters is performed again after being triggered by evaluation of the utility of the breakpoints. 
As per claim 9:
As per claim 19:
 wherein the operations further comprise retraining the autoencoder deep neural network. 
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

As per claim 10:
As per claim 20:
Lee further discloses:
wherein the operational actions performed based on the breakpoint utility evaluation comprise any one or more of: automatic tuning of a storage appliance to optimally satisfy application requirements;  generating a data prefetching configuration;  performing an adaptation of a cache policy;  and performing automated anomaly detection. 
(Lee, Paragraph 3 Autoencoder-based breakpoint detection)
(Lee, Paragraph 3.1 Data Preprocessing)
(Lee, Paragraph 3.2 Automatic Feature Extraction)
(Lee, Paragraph 3.3 Breakpoint Detection)
(Lee, Paragraph 4 Evaluation)
(Lee, Paragraph 4.2 Evaluation on Real Traces)
(Lee, Paragraph 4.3 Comparison with Existing Methods)
(Lee, Figure 2: Pipeline for our breakpoint detection system. We first segment the input data into a series of windows and then apply autoencoder models in deep learning to extract representative features for the input data. These extracted features can then be utilized to calculate the distance between consecutive windows and the timestamps corresponding to local-maximal distance can be detected as breakpoints)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111